United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                    May 25, 2004
                         FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk

                                   No. 03-11141
                                 Summary Calendar



                        UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

                                  WILTON NUNEZ,

                                                         Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                       USDC No. 4:03-CR-111-2-Y
                         --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Wilton Nunez appeals the denial of his motion to suppress

following his guilty-plea conviction for possession with intent to

distribute     more   than   5    kilograms    of   a   mixture   or    substance

containing a detectable amount of cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(A).             Nunez argues that the officer

who conducted the search exceeded the scope of the traffic stop by




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
requesting permission to search the truck after completing his

physical inspection of the truck's exterior.

     The officer testified that the driver of the truck exhibited

a nervousness unusual in truck drivers.           He further testified that

Nunez,   who   was   the   co-driver,       appeared   immediately   from   the

sleeping compartment unclothed as he began speaking with the

driver, when co-drivers ordinarily ignore routine traffic stops,

and then re-appeared fully dressed a short time later. The officer

observed that the truck's logbooks showed an extended break in

service and then a four-day delay in Nogales, Arizona, before

taking on a load of produce bound for New York.               The driver and

Nunez were both from Florida, and the officer found it odd that

there was a delay in receiving a load that did not take them back

home.    The officer explained that in his experience produce was

loaded 24 hours per day, and similar trucks that he had inspected

had spent no more than one day receiving their loads in Arizona.

We conclude from the totality of the circumstances, viewed in the

light most favorable to the Government, that the officer was

justified in continuing the detention to ask for consent to search

the truck.     See United States v. Arvizu, 534 U.S. 266, 273 (2002);

United States v. Gonzalez, 328 F.3d 755, 758 (5th Cir. 2003);

United States v. Fort, 248 F.3d 475, 479-83 (5th Cir. 2001).

     We note that Nunez has not contested the validity of the

consent to search, which was given by the driver.             He argues that

the driver did not have authority to bind him.              This argument is

                                        2
unavailing because a person who has joint control over a vehicle

may give valid consent to its search.   See United States v. Crain,

33 F.3d 480, 484 (5th Cir. 1994).

     AFFIRMED.




                                3